           Case 1:18-cv-07588-VEC Document 17 Filed 03/28/19 Page 1 of 1

                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #:
 -------------------------------------------------------------- X            DATE FILED: 
 EDWIN DIAZ (on behalf of himself and all others :
 similarly situated),                                           :
                                                                :
                                              Plaintiff,        :        18-cv-7588 (VEC)
                                                                :
                            -against-                           :             ORDER
                                                                :
 HANESBRANDS INC. (d/b/a Hanes),                                :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on February 26, 2019, the parties notified the Court that they had reached an

agreement in principle resolving all issues; and

        WHEREAS on February 26, 2019 (Dkt. 16), the Court ordered that this action would be

dismissed with prejudice and without costs (including attorneys’ fees) to either party on March

26, 2019, unless one or more parties filed a letter before that date requesting that the action not

be dismissed; and

        WHEREAS no party has filed a letter requesting that this action not be dismissed,

        IT IS HEREBY ORDERED THAT this case is DISMISSED with prejudice and without

costs (including attorneys’ fees) to either party. The Clerk of Court is respectfully directed to

terminate all open motions and close the case.

SO ORDERED.
                                                                      _______________________ _____
                                                              _________________________________
Date: March 28, 2019                                                VALERIE CAPRONI
      New York, New York                                          United States District Judge




                                                   Page 1 of 1
